Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Status of the Application
Claims 1-23 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/18/2021.
Claims 1, 11-13, 16 and 19 are currently amended.
Claim 23 is newly added.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 04/08/2012. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-10 and 23 fall within the statutory category of a process.  Claim 11 falls within the statutory category of an article of manufacture as a non-transitory computer-readable medium.  Claims 12-22 fall within the statutory category of a system.
Step 2A, Prong One
As per Claims 1, 11 and 12, the limitations of generating a first behavior guideline based on the received health-related information, determining whether the user complies with a diet of the user within a first time range included in the behavior guideline, determining whether the user complies with a prescription administration behavior guideline of the user within a second time range in the behavior guidelines, determining whether the user complies with an exercise plan of the user, determining whether the user complies with the lifestyle of the user 
Step 2A, Prong Two
i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The additional element of sensing biological information also amounts to insignificant extra-solution activity because they are mere data gathering, as per MPEP 2106.05(g) where activity such as performing clinical tests on individuals to obtain input and determining the level of a biomarker in blood have been found to be activities which are insignificant extra-solution activity by the courts. The additional elements of transmitting health-related information to an external device and transmitting the generated health care recommendation to the external device amounts to mere data outputting as per MPEP 2106.05(g) and is therefore insignificant extra-solution activity.  The additional element of storing health care recommendations amounts to mere instructions to apply the exception because the processor is used in its ordinary capacity for tasks such as receiving, storing, and transmitting data, as per MPEP 2106.05(f)(2). Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that 
Dependent Claims 2-10 and 13-23 add further limitations which are also directed to an abstract idea.  For example, Claims 2 and 13 include generating and setting the behavior guideline comprising evaluating behavior information which is activity which can practically be performed in the human mind and is therefore directed to a mental process.  Claims 3-10, 14-23 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 11 and 12.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claims 2 and 13 include the element of receiving profile information, which is insignificant extra-solution activity because receiving information is a limitation that amounts to necessary data gathering and outputting, as per MPEP 2106.05(g).  Claims 8 and 19 include transmitting a new guideline to a device, receiving approval, and displaying the new guideline, which amount to insignificant extra-solution activity because, similar to the previous claims, they amount to necessary data gathering and outputting which, as per MPEP 2106.05(g) has been found by the courts to be insignificant extra-solution activity.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The additional elements of the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to 
Response to Arguments
Applicant’s arguments, see Pages 13, “Claim Interpretation”, filed 10/18/2021 with respect to claims 12-13, 16 and 19 have been fully considered and they are persuasive.  The interpretation of 08/17/2021 has been withdrawn.
Applicant’s arguments, see Pages 13-14, “Rejections Under 35 U.S.C. §§ 112(a) and 112(b)”, filed 10/18/2021 with respect to claims 12-22 have been fully considered and they are not persuasive.  Therefore, the rejections of 08/17/2021 has been withdrawn.
Applicant’s arguments, see Pages 14-16, “Rejections Under 35 U.S.C. §101”, filed 10/18/2021 with respect to claims 1-22 have been fully considered but they are not persuasive.  
Applicant argues the present claims are not directed to an abstract idea because the claims integrate the abstract idea into a practical by including an additional element which implements a judicial exception with a particular machine or manufacture that is integral to the claim.  Applicant alleges that receiving first data from a first tag associated with food packaging using NFC and receiving second data from a second tag associated with medicine packaging using NFC represents particular machines integral to the claims because the method cannot be performed without the tags.  Examiner respectfully disagrees.  The claim language recites receiving first data from a first tag attached to a first object using near field communication.  Receiving first data from a first tag amounts to mere data gathering, as per MPEP 2106.05(g)(3).  The collection of the data from the tag is used as input for the data analysis and mental processes of the abstract idea.  This is similar to examples of activities that the court has found 
Applicant additionally argues that the present claims integrate the abstract idea into a practical application because receiving the first and second tag data from a first and second tag using NFC represent an improvement to conventional user health management systems, by allowing a user to more easily determine whether a particular food or medicine item complies with a behavior guideline at a particular time.  Examiner respectfully disagrees.  The improvement of receiving data from a tag in order to execute the abstract idea of determining compliance with a behavior guideline is due to the use of computer components as a tool to perform the abstract idea.  As per MPEP 2106.05(f)(2), adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception 
Applicant’s arguments, see Pages 14-18, “Rejections Under 35 U.S.C. §103”, filed 06/16/2021 with respect to claims 1-22 have been fully considered and they are persuasive.  The rejection of 08/17/2021 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626